Case 1:14-cv-04648-ARR-VMS Document 110 Filed 03/17/21 Page 1 of 2 PageID #: 6400



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK


   AXGINC CORPORATION,
                                                                        14-CV-4648 (ARR) (VMS)
                      Plaintiff,
                                                                        Opinion & Order
                               — against —
                                                                        Not for electronic or print
   PLAZA AUTOMALL, LTD.,                                                publication

                      Defendant.


  ROSS, United States District Judge:

          This Court has received the sua sponte Report and Recommendations, dated March 2, 2021,

  from the Honorable Vera M. Scanlon, United States Magistrate Judge, regarding plaintiff’s motion

  for an order awarding money judgment for and turnover of funds that defendant and judgment

  debtor, Plaza Automall, Ltd., allegedly fraudulently conveyed to respondents, John Rosatti, Bay

  Ridge Hyundai, Ltd., Playa Motors of Brooklyn d/b/a Plaza Auto Mall and d/b/a Plaza Honda,

  Plaza Oldsmobile, Ltd. d/b/a Plaza Auto Mall and d/b/a Playa Toyota, Plaza Hyundai, Ltd. d/b/a

  Plaza Auto Mall, and Crystal Bay Imports, Ltd. d/b/a Plaza Auto Maill and d/b/a Acura of

  Brooklyn.

          The Court reviews “de novo any part of the magistrate judge’s disposition that has been

  properly objected to.” Fed. R. Civ. P. 72(b); see also Brissett v. Manhattan & Bronx Surface Transit

  Operating Auth., No. 09-CV-874 (CBA) (LB), 2011 WL 1930682, at *1 (E.D.N.Y. May 19, 2011), aff’d,

  472 F. App’x 73 (2d Cir. 2012) (summary order). But where no timely objections have been filed,

  “the district court need only satisfy itself that there is no clear error on the face of the record.” Finley

  v. Trans Union, Experian, Equifax, No. 17-CV-0371 (LDH) (LB), 2017 WL 4838764, at *1 (E.D.N.Y.

  Oct. 24, 2017) (quoting Estate of Ellington ex rel. Ellington v. Harbrew Imports Ltd., 812 F. Supp. 2d 186,
Case 1:14-cv-04648-ARR-VMS Document 110 Filed 03/17/21 Page 2 of 2 PageID #: 6401



  189 (E.D.N.Y. 2011)). No objections have been filed and, having reviewed the record, I find no

  clear error. I therefore adopt the Report and Recommendations in its entirety as the opinion of the

  Court pursuant to 28 U.S.C. § 636(b)(1).

           Accordingly, I find that the court has personal jurisdiction over respondents and that

  plaintiff may bring its turnover motion against them pursuant to Fed. R. Civ. P. 69(a). However, for

  the reasons discussed in the Report and Recommendations, I deny plaintiff’s motion, but I grant

  plaintiff leave to renew its motion within fifteen (15) days. Further, I stay vacatur of the restraining

  notices served against defendant and respondents until either (1) plaintiff’s time to renew its motion

  has expired, in the event that plaintiff does not renew, or (2) plaintiff’s renewed motion is decided,

  in the event that plaintiff does renew.


  SO ORDERED.



                                                           _______/s/________________
                                                           Allyne R. Ross
                                                           United States District Judge

  Dated:          March 17, 2021
                  Brooklyn, New York




                                                      2
